NO. 07-06-0361-CR

       07-06-0362-CR

       07-06-0363-CR

       07-06-0364-CR

       07-06-0365-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



FEBRUARY 8, 2007

______________________________



MICHAEL CODY WILLIAMS, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE

_________________________________



FROM THE 242
ND
 DISTRICT COURT OF HALE COUNTY;



NO. B14449-0205; B14470-0205; A14595-0208; A14596-0208; A14597-0208;



HONORABLE ED SELF, JUDGE

_______________________________





Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

MEMORANDUM OPINION

In a consolidated appeal, Michael Cody Williams, appellant, appeals orders revoking his community supervision in five cases.  Appellant entered a plea of guilty without a plea bargain in each case and was placed on community supervision in each case.  Subsequently, the State filed motions to revoke community supervision alleging that appellant had violated the terms and conditions of his community supervision.  The trial court found that appellant had violated his community supervision and revoked the orders placing appellant on community supervision.  The trial court assessed a term of confinement in the Institutional Division of the Texas Department of Criminal Justice on each case, all periods of confinement to run concurrently.  We affirm.

Appellant’s attorney has filed an 
Anders
 brief and a motion to withdraw.  
Anders v. California
, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967).  In support of his motion to withdraw, counsel certifies that he has diligently reviewed the record, and in his opinion, the record reflects no reversible error upon which an appeal can be predicated.  
Id
. at 744-45.  In compliance with 
High v. State
, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978), counsel has candidly discussed why, under the controlling authorities, there is no error in the trial court’s judgment.  Additionally, counsel has certified that he has provided appellant a copy of the 
Anders
 brief and motion to withdraw and appropriately advised appellant of his right to file a 
pro se
 response in this matter.  
Stafford v. State
, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991).  The court has also advised appellant of his right to file a 
pro se
 response.  Appellant has not favored us with a response.  

By his 
Anders
 brief, counsel raises a ground that could possibly support an appeal, but concludes the appeal is frivolous.  We have reviewed this ground and made an independent review of the entire record to determine whether there are any arguable grounds which might support an appeal.  
See
 
Penson v. Ohio
, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); 
Bledsoe v. State
, 178 S.W.3d 824 (Tex.Crim.App. 2005).  
We have found no such arguable grounds and agree with counsel that the appeal is frivolous.

Accordingly, counsel’s motion to withdraw is hereby granted and the trial court’s orders are affirmed.



Mackey K. Hancock

         Justice





Do not publish.